DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 11/04/2021 is acknowledged.  The amendment includes the amending of claims 1, and 11-12.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
4.	The rejections raised in the Office Action mailed on 08/12/2021 have been overcome by applicant’s amendments received on 11/08/2021.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
7.	The term “common” in independent claims 1, and 11-12 is a relative term which renders the claim indefinite.  The term “common” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	For the purposes of examining the instant application, the examiner interprets the claimed “common use” as simply use in specification pages.
	Dependent claims 2-10 are rejected for incorporating the deficiencies of independent claim 1.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
11.	Claims 1-3, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chaloux et al. (U.S. PGPUB 2019/0354744) in view of Wyatt et al. (U.S. PGPUB 2012/0240236), and further in view of Seneviratne et al. (Article entitled “Early Detection of Spam Mobile Apps”, dated 22 May 2015).
12.	Regarding claims 1, 11, and 12, Chaloux teaches a detection apparatus, detection method, and non-transitory recording medium comprising:
A)  a processor that is configured to execute a program (Abstract, Paragraphs 40, and 73, Figures 1, and 7-8); and 
B)  a storage device that stores the program (Paragraph 40, Figures 1, and 7-8); 
C)  wherein the processor is configured to execute: a search process of accessing a site having a group of pages pertaining to transaction items using a search keyword pertaining to a legitimate transaction item (Paragraphs 63, 65, and 66); 
D)  thereby searching the site for a given page including a character string that matches or relates to the search keyword (Paragraphs 63, 65, and 66); 
E)  an acquisition process of acquiring, from the given page found by the search process (Paragraphs 68 and 77);
F)  an evaluation process of evaluating whether the given page is a page pertaining to a potential illegitimate transaction item on the basis of an evaluation keyword (Paragraphs 65, 66, 71, and 72);
G)  an output process of outputting evaluation results obtained by the evaluation process (Paragraph 65, 66, 71, and 72).
	The examiner notes that Chaloux teaches “a processor that is configured to execute a program” as “The system may also comprise a search term generator to generate search terms based on the received product data. The system may comprise a processor to identify one or more potential counterfeit items from the at least one web source using a crawling technique to obtain data associated with to similar products from the at least one web source, identifying at least one match for similar products, and using image processing and analysis to determine if the at least one match for similar products comprises at least one or more potential counterfeit items” (Abstract), “The server platform 190 may include one or more processors 191, data storage 193, and an input/output (I/O) interface 192” (Paragraph 40), and “Although the method 800 is primarily described as being performed by system 100 as shown in FIG. 1 or system 700 as shown in FIG. 7, the method 800 may be executed or otherwise performed by other systems, or a combination of systems. Each block shown in FIG. 8 may further represent one or more processes, methods, or subroutines, and one or more of the blocks may include machine-readable instructions stored on a non-transitory computer readable medium and executed by a processor or other type of processing circuit to perform one or more operations described herein” (Paragraph 73).  The examiner further notes that one or more processors 191 is an example of the claimed processor.  The examiner further notes that Chaloux teaches “a storage device that stores the program” as “The server platform 190 may include one or more processors 191, data storage 193, and an input/output (I/O) interface 192… The data storage 193 may include physical memory, a hard drive, an optical drive, a flash drive, an array of drives, or any combinations thereof, and may include volatile and/or non-volatile data storage. Chaloux teaches “wherein the processor is configured to execute: a search process of accessing a site having a group of pages pertaining to transaction items using a search keyword pertaining to a legitimate transaction item” as “the user 701 may have a designed and produced a unique lamp with particular design feature (e.g., a spiral leg) that appeals globally to customers. Perhaps this lamp has been so popular that counterfeits of this lamp with its unique spiral legs are being sold at various marketplaces and web sites. The user may submit information, such as image, data, video, or other multimodal data associated with the product of interest (e.g., lamp) as product data 702. Using search term generation 704, the product data 702 may be transformed to search terms or key words for searching. Search term generation 704 may be multilingual, employing one or more translation applications or services to translate into the search terms to multiple languages or one language of choice” (Paragraph 63), “Referring back to the example of the lamp with unique leg design, all the search key terms generated based on the product data may be organized at the protected products and used by a crawler 710 to find, identify, and gather similarly identified products at one or more sources 712a, 712b, 712c, . . . 712n. These sources 712a, 712b, 712c, . . . 712n may include various marketplace web sites, forums, or locations for sale of merchandise. In the example of the lamp, these sources 712a, 712b, 712c, . . . 712n may include marketplace web sites, such as Etsy, Amazon, Alibaba, etc. Other various websites or marketplace forums may be provided depending on the type of protected product for which counterfeit detection is provided. For example, these may include non-tradition forums for sale of goods on mobile chat rooms, etc. Thus, sources 712a, 712b, 712c, . . . 712n may include any web-based or mobile forum where sale of goods may take place” (Paragraph 65), and “In effect, the crawler 710 may use the search key terms categorized by the protected products 706 to identify potential matches of that protected product. For instance, the crawler 710 may identify several lamps with unique leg designs being offered for sale on Etsy, Amazon, and Alibaba. Even though Alibaba may be hosted in a non-English language, the multilingual search term generation 704 may convert the protected product search terms into that non-English language. Once these various lamps with unique legs are identified from these marketplaces web sites as a match 714, generally via key terms searches, the information associated with these potential counterfeits may be identified and/or pulled for additional processing” (Paragraph 66).  The examiner further notes that the generated search terms from a user-produced unique lamp (i.e. a legitimate transaction item) are used by the crawler to search and access web sources (including sites with groups of pages directed towards sellable transaction items such as Amazon, Etsy, etc).  The examiner further notes that Chaloux teaches “thereby searching the site for a given page including a character string that matches or relates to the search keyword” as “the user 701 may have a designed and produced a unique lamp with particular design feature (e.g., a spiral leg) that appeals globally to customers. Perhaps this lamp has been so popular that counterfeits of this lamp with its unique spiral legs are being sold at various marketplaces and web sites. The user may submit information, such as image, data, video, or other multimodal data associated with the product of interest (e.g., lamp) as product data 702. Using search term generation 704, Chaloux teaches “an acquisition process of acquiring, from the given page found by the search process” as “Once at least one match for similar products is identified by the crawler 710, textual data associated the at least one match for similar products may be translated to a user language” (Paragraph 68) and “the processor may use a crawler obtain data associated with similar products from the at least one web source. The crawler may identify other similar products from multiple web sources by using the generated search terms and the received product data associated with the protected product. Once similar products are identified, the crawler may pull that information or data” (Paragraph 77).  The examiner further notes that the pulled textual data from matched products from the web sources teaches an acquiring methodology.  The examiner further notes that Chaloux teaches “an evaluation process of evaluating whether the given page is a page pertaining to a potential illegitimate transaction item on the basis of an evaluation keyword” as “The image attribute CNN may identify and determine one or more attributes of an image. In an example, attributes of an image may be compared to attributes of stored images to find similar images in an image matching process. The attributes may be high-level abstractions represented by vectors of numeric values that may include visual features of an image, as well as any Chaloux teaches “an output process of outputting evaluation results obtained by the evaluation process” as “Referring back to the example of the lamp with unique leg design, all the search key terms generated based on the product data may be organized at the protected products and used by a crawler 710 to find, identify, and gather similarly identified products at one or more sources 712a, 712b, 712c, . . . 712n. These sources 712a, 712b, 712c, . . . 712n may include various marketplace web sites, forums, or locations for sale of merchandise. In the example of the lamp, these sources 712a, 712b, 712c, . . . 712n may include marketplace web sites, such as Etsy, Amazon, Alibaba, etc. Other various websites or marketplace forums may be provided depending on the type of protected product for which counterfeit detection is provided. For example, these may include non-tradition forums for sale of goods on mobile chat rooms, etc. Thus, sources 712a, 712b, 712c, . . . 712n may include any web-based or mobile forum where sale of goods may take place” (Paragraph 65), “the crawler 710 may use the search key terms categorized by the protected products 706 to identify potential matches of that protected product. For instance, the crawler 710 may identify several lamps with unique leg designs being offered for sale on Etsy, Amazon, and Alibaba” (Paragraph 66), “If potential counterfeit items meet the predetermined threshold, a report may be generated by the report generator 722 to inform the user 701 of these counterfeit items and other information associated with these counterfeit items. These may include who is selling these counterfeits, what web source is hosting this sale, where they are making these counterfeits, how many are being offered, a history of such activity, etc. Other various information or data may also be provided” (Paragraph 71), and “If the user confirms that these potential counterfeit items are in fact counterfeit 724, the system may generate a takedown notice, via the report generator 722 or a notice takedown generator 726. This takedown notice may be generated using the translated user language. It may also be sent to the web source that was identified as hosting the sale of the counterfeit item. In some examples, the takedown notice may be automatically generated in the event counterfeit items are identified based on the analysis system. In this way, the user 701 may be able to efficiently request cease and desist of such counterfeit actions by infringing parties” (Paragraph 72).  The examiner further notes that the generated report based on the analysis of determining potential counterfeit transaction items on pages of an online marketplace (such as Etsy, Amazon, etc) teaches the claimed outputting.
	Chaloux does not explicitly teach:
E)  an acquisition process of acquiring, from the given page found by the search process, a first evaluation character string that indicates a given transaction item that is included in the given page, and a second evaluation character string that describes the given transaction item;
F)  on the basis of an evaluation keyword, and the first and second evaluation character strings acquired by the acquisition process.
	Wyatt, however, teaches “an acquisition process of acquiring, from the given page found by the search process, a first evaluation character string that indicates a given transaction item that is included in the given page, and a second evaluation character string that describes the given transaction item” as “In an embodiment, the web crawler 1003 gathers marketplace metadata about data “on the basis of an evaluation keyword pertaining to an illegitimate transaction item, and the first and second evaluation character strings acquired by the acquisition process” as “In an embodiment, the web crawler 1003 gathers marketplace metadata about data items and transmits the marketplace metadata to server 151” (Paragraph 89), “Application program metadata, as discussed above, may be data about the application program rather than the application program itself. The metadata may be visible to a user accessing the application source such as through a web browser. Referring to now to FIGS. 14-15, metadata may include, for example, a title of the application, a description of the application, a textual description, a graphical description (e.g., screenshots of the application--jpeg file format, png file format, gif file format), a trailer (e.g., video trailer of the application), terms of use, privacy policy, release notes, date of last update or release, date the application was published on the web site, version information, operating system requirements, one or more categories associated with the application” (Paragraph 244), “the first metadata may specify a title of the first application program. The second search term may include a variation of the title so that counterfeit, knockoff, or similar versions of the first application program may be found. For example, the mobile application program "Angry Birds" developed by Rovio Mobile has become very successful. Other developers, wishing to capitalize on the brand, may develop applications with similar titles (e.g., Angry Dogs, Angry Cats, Angry Fish, and so forth). There may be an intent to deceive consumers into thinking that they are purchasing a legitimate application or an application developed by the same developers as Angry Birds when, in fact, these applications are not legitimate (e.g., include malware or are unauthorized reproductions or derivations). It would be desirable to find these other mobile application programs so that these applications can be removed from the marketplace and users are not duped into downloading the applications. Thus, a search term based on the keyword title "Angry Birds" may include the terms "Angry Dogs," "Angry Cats," "Angry Fish," and so forth” (Paragraph 271), “the crawler downloads from 
	The examiner further notes that the secondary reference of Wyatt teaches the crawling of metadata of transaction items from an online marketplace.  Such metadata includes an application name/title (i.e. the claimed first evaluation character string) and product description (i.e. the claimed second evaluation character string).  Moreover, multiple criteria including initial search criteria and variations (such as “Angry Birds” and variations such as “Angry Cats”), and/or other application metadata (such as the developer name, category, etc.) is used for analysis in determining if a transaction item is illegitimate.  Such multiple criteria (aside from the application name/title and product description) teaches the claimed “evaluation keyword”).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Wyatt’s would have allowed Chaloux’s to provide a method for providing better security in online marketplaces, as noted by Wyatt (Paragraph 6).
Chaloux and Wyatt do not explicitly teach:
F)  on the basis of an evaluation keyword, which is in common use in specification pages of a known illegitimate transaction item.
Seneviratne, however, teaches “on the basis of an evaluation keyword, which is in common use in specification pages of a known illegitimate transaction item” as “We validate our app classifier, by applying it to a large dataset of apps collected between December 2013 and May 2014, by crawling and identifying apps that were removed from Google Play Store” (Page 949), “We crawled each app’s Google Play Store page through a Java client that uses jsoup2 HTML parser to discover: i) functionally similar apps; ii) other apps by the same developer. Then we collected metadata such as app name, app description, and app category for all the apps we discovered including the seed set… After identifying the Observed Set apps, we revisited Google Play Store to check the availability of each app. The subset of apps that were unavailable at the time of this second crawl is referred to as Crawl 1 - C1. This process was repeated two times, Crawl 2 - C2 and Crawl 3 - C3 with at least one month gap between two consecutive crawls. Figure 1 illustrates data collection process and Table 1 summarises the datasets in use” (Page 950), and “We identified nine key reasons, which are summarised in Table 2. For each of these reasons, we formulated a set of heuristic checkpoints that can be used to manually label whether or not an app is likely to be removed…Android Counterfeit…Other counterfeit…Developer banned” (Page 951).
The examiner further notes that although both Chaloux and Wyatt teach an “evaluation keyword”, there is teaching that such an evaluation keyword is in common use (which is interpreted as simply “use” (See 112 rejection above)) in specification pages of a known illegitimate transaction item.  Nevertheless, the secondary reference of Seneviratne teaches the concept of the crawling of specification pages of removed apps (including known (See “Android Counterfeit”, “Other Counterfeit”, “Developer banned”) illegitimate transaction items) for discovering various data including category (i.e. “an evaluation keyword” used commonly in specification pages of a known illegitimate transaction item).  The combination would result in the use of such an evaluation keyword commonly used in specification pages of a known illegitimate transaction item as the evaluation keyword in Chaloux and Wyatt (which already uses gleaned category data as part of its analysis process in detecting potential counterfeit items).
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Seneviratne’s would have allowed Chaloux’s and Wyatt’s to provide a method for detecting malicious and spam transaction items quickly and accurately, as noted by Seneviratne (Page 949).

Regarding claim 2, Chaloux does not explicitly teach a detection apparatus comprising:
A)  wherein, in the search process, the processor accesses the site using the search keyword and a code indicating a country, thereby searching the site for a given page that includes the character string that matches or relates to the search keyword and in which the country is designated.
	Wyatt, however, teaches “wherein, in the search process, the processor accesses the site using the search keyword and a code indicating a country, thereby searching the site for a given page that includes the character string that matches or relates to the search keyword and in which the country is designated” as “the web crawler 1003 may utilize a search engine to look for web sites that host mobile applications. Once the crawler 1003 identifies sites hosting mobile downloads, the crawler may retrieve web pages available on those sites, examining the content of each page to determine additional pages to retrieve” (Paragraph 89), “Client device personality database 1346 stores a set of client device profiles to allow the collection server or a collector program (e.g., app crawler program) to emulate a particular client device when accessing an application source (e.g., application marketplace). In a specific implementation, the crawler varies information being sent to the application market (e.g., User-Agent, Device Model, Country, Language, Device capabilities) to download different variations of the same app or apps only available to certain types of devices” (Paragraph 240), “The crawler may be referred to as a spider, robot, or app-crawler. In a specific implementation, the crawler, crawls across different markets to search and download apps for mobile devices. These markets may include official application markets (e.g., Android Market, or Apple App Store), alternative app markets (e.g., Amazon Appstore for Android), forums, download sites, or combinations of these. The app crawler can gather metadata information for each app from each market and store it in a database. The metadata information may include information related to the app's ratings, price, number of ratings, user comments, app's icon on the market page (which could be different from the app icon on the device), and so forth” (Paragraph 250), and “In a step 1735, the crawler program parses the metadata for keywords to form search terms for another query” (Paragraph 264).
	The examiner further notes that the secondary reference of Wyatt teaches that a crawler can execute queries (i.e. keyword searches) including specifying countries (See “the crawler varies information being sent to the application market (e.g., User-Agent, Device Model, Country, Language, Device capabilities) to download different variations of the same app or apps only available to certain types of devices”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Wyatt’s would have allowed Chaloux’s to provide a method for providing better security in online marketplaces, as noted by Wyatt (Paragraph 6).

Regarding claim 3, Chaloux does not explicitly teach a detection apparatus comprising:
A)  wherein, in the search process, the processor removes a page including the character strings matching or related to the search keyword from the given pages on the basis of identification information that uniquely identifies the given transaction item.
	Wyatt, however, teaches “wherein, in the search process, the processor removes a page including the character strings matching or related to the search keyword from the given pages on the basis of identification information that uniquely identifies the given transaction item” as “In a step 1920, the crawler examines an entry in the listing to determine whether an application corresponding to the entry has been previously retrieved such as on a previous or prior visit to the source. In a specific implementation, examining the entry includes comparing a title of the application in the listing with a stored title in data repository 1325 (FIG. 13). If there is a match a determination may be made that the application has been retrieved on a 
	The examiner further notes that the secondary reference of Wyatt teaches that a crawler only crawls transaction items (i.e. during the search process) that have not been previously crawled based on the use of transaction item identifiers (i.e. the claimed identification information).  Such a process results in previously crawled transaction items not being considered/ignored (i.e. “removed”) from the subsequent storage and analysis process.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Wyatt’s would have allowed Chaloux’s to provide a method for providing better security in online marketplaces, as noted by Wyatt (Paragraph 6).

Regarding claim 5, Chaloux further teaches a detection apparatus comprising:
A)  wherein, in the acquisition process, the processor accesses the given page, and after a prescribed period of time has elapsed, accesses another of the given page (Paragraph 66).
	The examiner notes that Chaloux teaches “wherein, in the acquisition process, the processor accesses the given page, and after a prescribed period of time has elapsed, accesses another of the given page” as “The crawler 710 may also be configured to run continuously and periodically at predetermined intervals. Alternatively, the crawler 710 may be configured to continue searching for other (possibly broader) potential counterfeit items” (Paragraph 66).  The examiner further notes that periodic (i.e. the claimed prescribed period of time) execution of the crawler teaches the claimed accessing.

Regarding claim 6, Chaloux further teaches a detection apparatus comprising:
A)  wherein, in the acquisition process, the processor acquires, from the given page, a third evaluation character string identified from an image included in the given page (Paragraphs 22 and 69).
	The examiner notes that Chaloux teaches “wherein, in the acquisition process, the processor acquires, from the given page, a third evaluation character string identified from an image included in the given page” as “The image attribute CNN may identify and determine one or more attributes of an image. In an example, attributes of an image may be compared to attributes of stored images to find similar images in an image matching process. The attributes may be high-level 

Regarding claim 7, Chaloux does not explicitly teach a detection apparatus comprising:
A)  wherein, in the evaluation process, the processor evaluates whether the given page is a page pertaining to an illegitimate transaction item on the basis of a first evaluation for determining whether the evaluation keyword is included in the first evaluation character string and a second evaluation for determining whether the evaluation keyword is included in the second evaluation character string.
	Wyatt, however, teaches “wherein, in the evaluation process, the processor evaluates whether the given page is a page pertaining to an illegitimate transaction item on the basis of a first evaluation for determining whether the evaluation keyword is included in the first evaluation character string and a second evaluation for determining whether the evaluation keyword is included in the second evaluation character string” as “In an embodiment, the web crawler 1003 gathers marketplace metadata about data items and transmits the marketplace metadata to server 151” (Paragraph 89), “Application program metadata, as discussed above, may be data about the application program rather than the application program itself. The metadata may be visible to a user accessing the application source such as through a web browser. Referring to now to FIGS. 14-15, metadata may include, for example, a title of the application, a description of the application, a textual description, a graphical description (e.g., screenshots of the application--jpeg file format, png file format, gif file format), a trailer (e.g., video trailer of the application), terms of use, privacy policy, release notes, date of last update or release, date the application was published on the web site, version information, operating system requirements, one or more categories associated with the application” (Paragraph 244), “the first metadata may specify a title of the first application program. The second search term may include a variation of the title so that counterfeit, knockoff, or similar versions of the first application program may be found. For example, the mobile application program "Angry Birds" developed by Rovio Mobile has become very successful. Other developers, wishing to capitalize on the brand, may develop applications with similar titles (e.g., Angry Dogs, Angry Cats, Angry Fish, and so forth). There may be an intent to deceive consumers into thinking that they are purchasing a legitimate application or an application developed by the same developers as Angry Birds when, in fact, these 
	The examiner further notes that the secondary reference of Wyatt teaches the crawling of metadata of transaction items from an online marketplace.  Such metadata includes an application name/title (i.e. the claimed first evaluation character string) and product description (i.e. the claimed second evaluation character string).  Moreover, multiple criteria including initial search criteria and variations (such as “Angry Birds” and variations such as “Angry Cats”), and/or other application metadata (such as the developer name) is used for analysis in determining if a transaction item is illegitimate by comparing the metadata (including the claimed first and second evaluation character strings) of potential illegitimate transaction item(s) to the metadata of a legitimate transaction item (which includes the evaluation keyword).
Wyatt’s would have allowed Chaloux’s to provide a method for providing better security in online marketplaces, as noted by Wyatt (Paragraph 6).

Regarding claim 8, Chaloux further teaches a detection apparatus comprising:
A)  wherein the evaluation keyword includes a same keyword as the search keyword and a keyword differing from the search keyword (Paragraphs 22 and 69).
	Wyatt, however, teaches “wherein the evaluation keyword includes a same keyword as the search keyword and a keyword differing from the search keyword” as “In an embodiment, the web crawler 1003 gathers marketplace metadata about data items and transmits the marketplace metadata to server 151” (Paragraph 89), “Application program metadata, as discussed above, may be data about the application program rather than the application program itself. The metadata may be visible to a user accessing the application source such as through a web browser. Referring to now to FIGS. 14-15, metadata may include, for example, a title of the application, a description of the application, a textual description, a graphical description (e.g., screenshots of the application--jpeg file format, png file format, gif file format), a trailer (e.g., video trailer of the application), terms of use, privacy policy, release notes, date of last update or release, date the application was published on the web site, version information, operating system requirements, one or more categories associated with the application” (Paragraph 244), “the first metadata may specify a title of the first application program. The second search term may include a variation of the title so that counterfeit, knockoff, or similar versions of the first application program may be found. For example, the mobile application program "Angry Birds" developed by Rovio Mobile has become very successful. Other developers, wishing to capitalize on the brand, may develop applications with similar titles (e.g., Angry Dogs, Angry Cats, Angry Fish, and so forth). There may be an intent to deceive consumers into thinking that they are purchasing a legitimate application or an application developed by the same developers as Angry Birds when, in fact, these applications are not legitimate (e.g., include malware or are unauthorized reproductions or derivations). It would be desirable to find these other mobile application programs so that these applications can be removed from the marketplace and users are not duped into downloading the applications. Thus, a search term based on the keyword title "Angry Birds" may include the terms "Angry Dogs," "Angry Cats," "Angry Fish," and so forth” (Paragraph 271), “the crawler downloads from a source first and second application programs even if application metadata indicates that the first and second application programs are the same. For example, the first and second application programs may have the same title (e.g., "Angry Birds") thus indicating that the first and second application programs are the same. However, one of the application programs may be illegitimate (e.g., a knock-off) of the other application program. So, the crawler may download both application programs and analyze both application programs to identify any differences or identify the legitimate (or illegitimate) application program. Further discussion of application analysis is provided below” (Paragraph 311), “The correlation and comparison engine is responsible for correlating and comparing two or more application programs (e.g., application binaries), two or more associated application metadata, or both” (Paragraph 313), “More particularly, 
	The examiner further notes that the secondary reference of Wyatt teaches the crawling of metadata of transaction items from an online marketplace.  Such metadata includes an application name/title (i.e. the claimed first evaluation character string) and product description (i.e. the claimed second evaluation character string).  Moreover, multiple criteria including initial search criteria (i.e. the same keyword) and variations (such as “Angry Birds” and variations such as “Angry Cats”) and/or other application metadata (i.e. different keyword(s)) is used for analysis in determining if a transaction item is illegitimate.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Wyatt’s would have allowed Chaloux’s to provide a method for providing better security in online marketplaces, as noted by Wyatt (Paragraph 6).

Regarding claim 9, Chaloux does not explicitly teach a detection apparatus comprising:
A)  wherein the search keyword includes at least one of a name of a provider of the transaction item, a name of the transaction item, and a name of a rival to the provider of the transaction item; and 
B)  wherein the evaluation keyword includes at least one of the name of the provider of the transaction item, the name of the transaction item, and given keyword pertaining to a feature of the transaction item.
	Wyatt, however, teaches “wherein the search keyword includes at least one of a name of a provider of the transaction item, a name of the transaction item, and a name of a rival to the provider of the transaction item” as “the first metadata may specify a title of the first application program. The second search term may include a variation of the title so that counterfeit, knockoff, or similar versions of the first application program may be found. For example, the mobile application program "Angry “wherein the evaluation keyword includes at least one of the name of the provider of the transaction item, the name of the transaction item, and given keyword pertaining to a feature of the transaction item” as “In an embodiment, the web crawler 1003 gathers marketplace metadata about data items and transmits the marketplace metadata to server 151” (Paragraph 89), “Application program metadata, as discussed above, may be data about the application program rather than the application program itself. The metadata may be visible to a user accessing the application source such as through a web browser. Referring to now to FIGS. 14-15, metadata may include, for example, a title of the application, a description of the application, a textual description, a graphical description (e.g., screenshots of the application--jpeg file format, png file format, gif file format), a trailer (e.g., video trailer of the application), terms of use, privacy policy, release notes, date of last update or release, date the application was published on the web site, version information, operating system requirements, one or more categories associated with the application” (Paragraph 244), “the first metadata may specify a title of the first application program. The second search term may include a variation of the title so that counterfeit, knockoff, or similar versions of the first application program may be found. For example, the mobile application program "Angry Birds" developed by Rovio Mobile has become very successful. Other developers, wishing to capitalize on the brand, may develop applications with similar titles (e.g., Angry Dogs, Angry Cats, Angry Fish, and so forth). There may be an intent to deceive consumers into thinking that they are purchasing a legitimate application or an application developed by the same developers as Angry Birds when, in fact, these applications are not legitimate (e.g., include malware or are unauthorized reproductions or derivations). It would be desirable to find these other mobile application programs so that these applications can be removed from the marketplace and users are not duped into downloading the applications. Thus, a search term based on the keyword title "Angry Birds" may include the terms "Angry Dogs," "Angry Cats," "Angry Fish," and so forth” (Paragraph 271), “the crawler downloads from a source first and second application programs even if application metadata indicates that the first and second application programs are the same. For example, the first and second application programs may have the same title (e.g., "Angry Birds") thus indicating that the first and second application programs are the same. However, one of the application programs may be illegitimate (e.g., a knock-off) of the other application program. So, the crawler may download both application programs and analyze both application programs to identify any differences or identify the legitimate (or illegitimate) application program. Further discussion of application analysis is provided below” 
	The examiner further notes that the secondary reference of Wyatt teaches that initial search criteria can include a name of a transaction item (see example of “Angry Birds”).  Moreover, application metadata (such as the developer name (i.e. name of a provider of the transaction item)) is used as a criteria for analysis in determining if a transaction item is illegitimate.  Such criteria (aside from the application name/title and product description) teaches the claimed evaluation keyword.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Wyatt’s would have allowed Chaloux’s to provide a method for providing better security in online marketplaces, as noted by Wyatt (Paragraph 6).

Regarding claim 10, Chaloux does not explicitly teach a detection apparatus comprising:
A)  wherein the given keyword includes a usage method for the transaction item, a usage method for another transaction item linked to the transaction item, or a keyword pertaining to a description of a component of the transaction item.
	Wyatt, however, teaches “wherein the given keyword includes a usage method for the transaction item, a usage method for another transaction item linked to the transaction item, or a keyword pertaining to a description of a component of the transaction item” as “In an embodiment, the web crawler 1003 gathers marketplace metadata about data items and transmits the marketplace metadata to server 151” (Paragraph 89), “Application program metadata, as discussed above, may be data about the application program rather than the application program itself. The metadata may be visible to a user accessing the application source such as 
	The examiner further notes that due to the diction of “at least one of” in limitation B of parent dependent claim 9, further defining of the claimed “given keyword” is purely optional when limitation B of claim 9 is interpreted as being the name of the provider of the transaction item.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Wyatt’s would have allowed Chaloux’s to provide a method for providing better security in online marketplaces, as noted by Wyatt (Paragraph 6).
13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chaloux et al. (U.S. PGPUB 2019/0354744) in view of Wyatt et al. (U.S. PGPUB 2012/0240236), and further in view of Seneviratne et al. (Article entitled “Early Detection of Spam Mobile Apps”, dated 22 May 2015), as applied to claims 1-3, and 5-12 above, and further in view of Karp (Book entitled “eBay Hacks”, dated August 2003).
14.	Regarding claim 4, Chaloux further teaches a detection apparatus comprising:
A)  wherein, in the search process, the processor accesses the site using the search keyword (Paragraphs 63, 65, and 66).
	The examiner further notes that Chaloux teaches “wherein, in the search process, the processor accesses the site using the search keyword” as “the user 701 may have a designed and produced a unique lamp with particular design feature (e.g., a spiral leg) that appeals globally to customers. Perhaps this lamp has been so popular that counterfeits of this lamp with its unique spiral legs are being sold at various marketplaces and web sites. The user may submit information, such as image, data, video, or other multimodal data associated with the product of interest (e.g., lamp) as product data 702. Using search term generation 704, the product data 702 may be transformed to search terms or key words for searching. Search term generation 704 may be multilingual, employing one or more translation applications or services to translate into the search terms to multiple languages or one language of choice” (Paragraph 63), “Referring back to the example of the lamp with unique leg design, all the search key terms generated based on the product data may be organized at the protected products and used by a crawler 710 to find, identify, and gather similarly identified products at one or more sources 712a, 712b, 712c, . . . 712n. These sources 712a, 712b, 712c, . . . 712n may include various marketplace web sites, forums, or locations for sale of merchandise. In the example of the lamp, these sources 712a, 712b, 712c, . . . 712n may include marketplace web sites, such as Etsy, Amazon, Alibaba, etc. Other various websites or marketplace forums may be provided depending on the type of protected product for which counterfeit detection is provided. For example, these may include non-tradition forums for sale of goods on mobile chat rooms, etc. Thus, sources 712a, 712b, 712c, . . . 712n may include any web-based or mobile forum where sale of goods may take place” (Paragraph 65), and “In effect, the crawler 710 may use the search key terms categorized by the protected products 706 to identify potential matches of that protected product. For instance, the crawler 710 may 
	Chaloux, Wyatt, and Seneviratne do not explicitly teach:
B)  after a prescribed period of time has elapsed, accesses the site using another search keyword.
	Karp, however, teaches “after a prescribed period of time has elapsed, accesses the site using another search keyword” as “The text to search (“railex” in this case)” (Section 2.10.2) and “The search criteria you choose are entirely up to you, but narrow searches make more sense for this hack than broad searches.  For instance, my example script targets Railex…The best way to run this script is automatically at regular intervals…add the following four lines…This will instruct the server to run the script every six hours:  at midnight, 6:00 A.M., noon, and 6:00 P.M” (Section 2.10.3).
	The examiner further notes that the secondary reference of Karp teaches the concept of the execution of a user defined automated script that searches eBay (i.e. and online marketplace) at user-defined times.  A user can clearly write multiple scripts and have another script execute a different search (such as “Rolex”) at the times of (12:30 AM, 6:30 AM, 12:30 PM, and 6:30 PM) via another script than an earlier search (such as “Railex”) that was executed via an automated script at the times (12:00 AM, 6:00 AM, 12:00 PM, and 6:00 PM) such that after a prescribed period of time of 30 minutes, a specific site (i.e. eBay) is accessed using a different search keyword. The combination would result in the varying searches of Wyatt (See Paragraph 271) to be executed individually after a specific period of time.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Karp’s would have allowed Chaloux’s, Wyatt’s, and Seneviratne’s to provide a method for searching automatically as often as a user desires, as noted by Karp (Section 2.10).
Response to Arguments
15.	Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied secondary reference of Seneviratne).
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cannings et al. on 01 July 2021.  The subject matter disclosed therein is pertinent to that of claims 1-12 (e.g., methods to detect potential counterfeit goods).
U.S. PGPUB 20140129288 issued to Eager et al. on 08 May 2014.  The subject matter disclosed therein is pertinent to that of claims 1-12 (e.g., methods to detect potential counterfeit goods).
U.S. PGPUB 2017/0161753 issued to McKinnon et al. on 08 June 2017.  The subject matter disclosed therein is pertinent to that of claims 1-12 (e.g., methods to detect potential counterfeit goods).
U.S. PGPUB 2019/0108564 issued to Venkatraman et al. on 28 January 2021.  The subject matter disclosed therein is pertinent to that of claims 1-12 (e.g., methods to detect potential counterfeit goods).
U.S. PGPUB 2021/0097151 issued to Muto et al. on 01 April 2021.  The subject matter disclosed therein is pertinent to that of claims 1-12 (e.g., methods to detect potential counterfeit goods).
U.S. PGPUB 2016/0055490 issued to Keren et al. on 25 February 2016.  The subject matter disclosed therein is pertinent to that of claims 1-12 (e.g., methods to detect potential counterfeit goods).
U.S. PGPUB 2021/0027306 issued to Somaraju et al. on 28 January 2021.  The subject matter disclosed therein is pertinent to that of claims 1-12 (e.g., methods to detect potential counterfeit goods).
Article entitled “An Experimental Study of Automatic Detection and Measurement of Counterfeit in Brand Search Results”, by Carpineto et al., dated February 2020.  The subject matter disclosed therein is pertinent to that of claims 1-12 (e.g., methods to detect potential counterfeit goods).
Article entitled “Learning to Detect and Measure Fake Ecommerce Websites in Search Engine Results”, by Carpineto et al., dated 26 August 2017.  The subject matter disclosed therein is pertinent to that of claims 1-12 (e.g., methods to detect potential counterfeit goods).
Article entitled “The E-Commerce Market for “Lemons”:  Identification and Analysis of Websites Selling Counterfeit Goods”, by Wadleigh et al., dated 22 May 2015.  The subject matter disclosed therein is pertinent to that of claims 1-12 (e.g., methods to detect potential counterfeit goods).
Article entitled “Counterfeit Product Detection:  Bridging the Gap Between Design Science and Behavioral Science in Information Systems Research”, by Wimmer et al., dated 21 September 2017.  The subject matter disclosed therein is pertinent to that of claims 1-12 (e.g., methods to detect potential counterfeit goods).
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Contact Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

November 09, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168